Douglas, J.,
dissenting. I respectfully dissent. I have reviewed the record in its entirety and find, as did the trial court, that when the matter was presented to the trial court for decision, there existed no genuine issue as to any material fact and the granting of summary judgment in favor of appellee and cross-appellant was proper. In addition, I would specifically find that (1) knowledge acquired by an individual who subsequently becomes either a principal or an agent of a corporation, will not be imputed to that corporation for purposes of inferring that the corporation was negligent in some respect for not using knowledge that it might have, should have or could have known from such individual, and (2) that a repairman who contracts to revise or repair equipment of another is under no duty to discover defects in or damages to the equipment that the repairman does not specifically undertake to discover or correct, unless the repair contract is one which is general in nature and/or the defect or damage is such that it is readily ascertainable and a failure to warn would place the owner of such equipment in imminent danger.
In the case before us, the appellee and cross-appellant corporation had no real way of knowing information that one of its principals or agents possessed before that person became associated with the corporation. Likewise, the contract for repair in this case was not one for a general inspection or general overhaul of the equipment in question. The requested repair was specific and the subsequent injury to appellant was caused by the failure of part of the equipment which was not included in the repair agreement between the parties.
Thus, there was no genuine issue of material fact and the trial court was right in granting summary judgment. I would find the cross-appeal well-taken, reverse the court of appeals on the issue raised by the cross-appeal, and reinstate the decision of the trial court.
Holmes, J., concurs in the foregoing dissenting opinion.